DETAILED ACTION
Claims 112-115 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 112-115 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,760,045. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent does not specify the addition of an endogenous NBIA gene or an additional exogenous gene which are recited in instant claim 1. However, patented claim 5 is cell that includes NbIA in the cell population of claim 1 and patented claim 6 recites the additional of an exogenous therapeutic polypeptide to the cell population of claim 1. It would have been prima facie obvious to one of ordinary skill in the art to use the NbIA and the additional exogenous therapeutic polypeptide together as the scope of patented claim 1 allows for it.  Accordingly, the instant claims are not patentably distinct from those in the patent.  
2.	Claims 112-115 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,914,907. Although the claims the instant claims are identical with the exception of the addition of an exogenous nucleic acid encoding an exogenous polypeptide (in addition to the NbIA endogenous polypeptide).  The cell culture population and culture conditions are identical otherwise.  The scope of patent claim 1 uses the open language of ‘comprising’ and the addition of additional therapeutic polypeptides in a recombinant host cell was very well known in the prior art at the time the invention was made.
3.	Claims 112-115 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,563,168. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to methods of ‘enhancing biomass accumulation of a Cyanobacteria culture’ and ‘a method of increasing biomass of a Cyanobacteria culture’ wherein the method steps are merely ‘providing’ the modified cell population which is instantly claim with the exception of the patent does not specify that the addition of the exogenous genes be an endogenous NBIA gene or any other additional exogenous gene is the genetic modification.  However, the scope of the patented claims uses the open language ‘comprises’ and, therefore the cell cultures of the claims are not patentably distinct from those instantly claimed.
Status of Claims:
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome the nonstatutory double patenting rejections.
	Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        9/20/21